                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WANDA MARTIN                                                                         PLAINTIFF

v.                              Case No. 4:18-cv-00865 KGB-JTR

ANDREW SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT

                                          JUDGMENT

       Consistent with the Order entered in this matter on this date, it is considered, ordered and

adjudged that this action is dismissed with prejudice.

       Dated this the 3rd day of March, 2020.


                                                     _______________________
                                                     Kristine G. Baker
                                                     United States District Judge
